Citation Nr: 0423505	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spina bifida occulta at S-1, with low back strain.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified service from April 1979 to December 1984, with 
prior active service of two years, two months, and twenty-
three days.

The current appeal came before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The RO denied entitlement to an evaluation 
in excess of 10 percent for spina bifida occulta S-1 for with 
low back strain, and a TDIU.

The veteran presented testimony before a Hearing Officer at 
the RO in November 1997, and before the undersigned Veterans 
Law Judge at the RO in October 1999.  Transcripts of the 
hearings have been associated with the claims file.

In February 2000 and June 2003, the Board remanded the claims 
to the RO for further development and adjudicative action.  

In February 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in August 
2003 which is compliant with Quartuccio, supra.

The veteran is seeking an increased evaluation for his 
service-connected spina bifida occulta, currently evaluated 
as 10 percent disabling, and a TDIU.

Service connection is also in effect for chronic depression, 
evaluated as 30 percent disabling.  The combined schedular 
evaluation is 40 percent.

In the February 2000 remand, the Board noted that the 
veteran's representative had raised the issue of service 
connection for additional disability of the low back.  There 
was conflicting medical evidence as to whether any additional 
disorders of the lumbar spine were in fact related to the 
veteran's period of service.  The Board found the issue of 
service connection for additional disability of the lumbar 
spine was inextricably intertwined with the issues of 
entitlement to an increased evaluation of the service-
connected disability of the spine rated as spina bifida 
occulta at S-1 with low back strain, and a TDIU.


Accordingly, the Board requested that the veteran undergo a 
VA examination of the spine to determine the current severity 
of the veteran's spina bifida as well as the nature and 
etiology of any other disabilities of the spine.  A VA 
psychiatric examination was also requested.

The veteran underwent a VA orthopedic examination in July 
2001, however, the examination was not completed.  Current 
evaluation and diagnosis of the service-connected spina 
bifida was deferred pending a magnetic resonance imaging 
(MRI) and x-ray of the lumbosacral spine.  

The examiner reported that the veteran could not at the time 
undergo the MRI and x-ray of the lumbosacral spine because 
his father had terminal cancer and would out of town until 
the crisis was over.  For the same reason the veteran could 
not undergo the VA psychiatric examination.  The veteran was 
advised to notify the RO as to when he would be available to 
come back for re-evaluation and further testing.

A computer printout dated in July 2002 indicates that the 
veteran failed to report for scheduled VA orthopedic and 
psychiatric examinations.  The letter notifying the veteran 
of the examinations had not been returned.

In light of the veteran's special circumstances with regard 
to his father's terminal illness, the Board finds that the RO 
should once again schedule the veteran for VA orthopedic and 
psychiatric examinations.   

Given that the issue of entitlement to an increased 
evaluation for service-connected spina bifida occulta at S-1 
with low back strain is subject to remand, a decision on the 
claim of entitlement to a TDIU must be deferred.  

The CAVC has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



3.  The VBA AMC should arrange for VA 
examinations of the veteran by a board 
composed of an orthopedic surgeon and a 
neurologist or other available 
appropriate medical specialists including 
on a fee basis if necessary for the 
purpose of determining the nature, extent 
of severity, and etiology of his 
disabilities of the lumbar spine and any 
relationship between/among them. 

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  Each examiner must 
annotate his/her respective examination 
report that the claims file and a copy of 
the remand have indeed been reviewed.  
Any further indicated special studies 
should be conducted.

The examiners must be requested to 
express opinions as to whether any 
disorders of the spine other than the 
already service-connected spina bifida 
occulta at S-1 with low back pain is/are 
related to any injury and/or incident of 
service.  If no such relationship is 
determined to exist, the examiners must 
express an opinion as to whether there is 
any causal/etiological relationship 
between the service-connected spina 
bifida occulta at S-1 with low back pain 
and any other disorders of the spine 
found present.

If no such relationship is determined to 
be present, the examiners must express an 
opinion as to whether the service- 
connected spina bifida occulta at S-1 
with low back strain has aggravated any 
other disorders of the spine found to be 
present.  

If such aggravation is determined to be 
present, the examiners must address the 
following medical considerations:

(1) The baseline manifestations which are 
due to the effects of any nonservice-
connected disorders of the spine found on 
examination;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected 
spina bifida occulta at S-1 with low back 
strain based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any nonservice-connected disorders of 
the spine found present are proximately 
due to the service-connected spina bifida 
occulta at S-1 with low back strain.

The examiners must express an opinion as 
to which, if any, or if all of the back 
disorders found on examination have 
rendered the veteran unable to work.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

4. The VBA AMC should arrange for a VA 
psychiatric examination of the veteran 
including on a fee basis if necessary to 
ascertain the current nature and extent 
of severity of his service-connected 
chronic depression.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by chronic depression.  If there are 
other psychiatric disorders found, in 
addition to chronic depression, the 
examiner should specify which symptoms 
are associated with each disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
chronic depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
chronic depression, and, if not so 
related, whether the veteran's chronic 
depression has any effect on the severity 
of any other psychiatric disorder.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from chronic depression.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.




If the historical diagnosis of chronic 
depression is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

The examiner must be requested to express 
an opinion as to whether chronic 
depression in and of itself, or in 
association with service-connected 
disability of the low back has/have 
rendered the veteran unable to work.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested medical examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for additional 
disorders of the spine on direct and 
secondary bases, and readjudicate the 
issues of entitlement to an increased 
evaluation for service-connected spina 
bifida occulata at S-1 with low back 
strain and a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to an increased evaluation for spina 
bifida with low back strain and a TDIU, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


